DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 26, and 30 have been amended. Claims 1, 3-7, 9-13, and 26-35 have been examined.
Response to Arguments/Amendments
Applicant’s arguments, see p. 7, filed 5/9/2022, with respect to the rejection of claim 34 under 35 USC § 112,  coupled with the claim amendment, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant's arguments filed 5/9/2022 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As detailed in the rejection below, the amended claim limitations are taught by the cited art of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 10, 12-13, 26, 30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over “AUROR: Defending Against Poisoning Attacks in Collaborative Deep Learning Systems” to Shen et al. (hereinafter “Shen”) in view of U.S. Patent Application Publication 2018/0087907 by DeBitetto et al. (hereinafter “DeBitetto”) and “A Robust Blind Watermarking Using Convolutional Neural Network” by Mun et al. (“Mun”).
Claim 1
Shen teaches:
An apparatus comprising:
memory to store a first training dataset and a second training dataset; and [The first training dataset is the GTSRB dataset of German traffic signs which are images “stored in PPM format.” Storage in this context implicitly includes a memory to hold the data. (Shen at 513, Right Column, Last Paragraph). The second training dataset is the “poisoned” dataset from a malicious user (Shen at 514. Left Column, Fig. 5 and “Attack Strategy” paragraph)]
logic circuitry [Shen teaches the use of hardware (40 CPUs E5-2660, p. 515 Left Column first partial paragraph).] to detect a difference between the first training dataset to be used for a neural network and the second training dataset to be used for the neural network, [“logic….to detect a difference…” is being interpreted in accordance with, e.g., ¶¶ 133-134 of the instant application (including determining a characteristic or feature of each dataset and then determining whether the detected difference in that feature or characteristic is greater than or equal to a threshold value). Detecting a difference involves measuring the difference in indicative features between the datasets and determining if the difference exceeds a threshold (Shen at 514, Right Column, “Identifying Indicative Features”), and the datasets are for use in a convolutional neural network (Shen at 514, Left Column, “Network Architecture” paragraph).]
wherein the logic circuitry is to cause the second training dataset to be authenticated in response to a determination that the difference between the first training dataset and the second training dataset exceeds a threshold value, wherein the logic circuitry is to cause the neural network to continue training in accordance with the second training dataset in response to a determination that the difference between the first training dataset and the second training dataset is less than the threshold value, [Shen at 514, Right Column “Identifying Malicious Users” section notes that after detecting a difference in training set data, the data can be authenticated by identifying the malicious users that the data originated from. Because these malicious or adversarial users cause an undesirable negative impact on the training result (Shen at Abstract), data from them is not “from an authorized originator/source” (instant application ¶ 134), and eliminating data from malicious users constitutes an “additional security check or requirement[]” (instant application ¶ 134) Also see Shen at 514, right column “If the distance exceeds a certain limit α, we consider the masked features as indicative features.” Here, the “limit α” acts as a threshold value. “The server excludes the input values from the malicious users identified in the previous step and trains the global model on the remaining masked features.”]
wherein the neural network is to assist in an autonomous vehicle or autonomous driving. [Shen at p. 516 § 6.2: notes that the traffic sign data set is used to generate models for auto-driving cars, and 514 left column “Network Architecture” notes they use a neural network to process the traffic sign data set]
wherein the logic circuitry is to detect the difference between the first training dataset and the second training dataset based at least in part on a comparison of one or more characteristics of the first training dataset and the second training dataset. [Where the first training dataset is the GTSRB dataset of German traffic signs (Shen at 513, Right Column, Last Paragraph), the second training dataset is the “poisoned” dataset (Shen at 514. Left Column, Fig. 5 and “Attack Strategy” paragraph), and detecting a difference involves measuring the difference in indicative features (the characteristic) between the datasets and determining if the difference exceeds a threshold (Shen at 514, Right Column, “Identifying Indicative Features” dataset).]
Shen does not expressly disclose: wherein authentication of the second training dataset is to be performed based at least in part on a determination of whether the second training dataset is correctly signed. However, this is taught by DeBitetto. [See DeBitetto at ¶ 0054, e.g. “The MC 606 can further authenticate (e.g., using signed messages from other trusted manufacturers) messages from other systems to ensure that they are valid and represent the environment around the car. Such an authentication can prevent tampering from hostile actors.”] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shen’s authentication with DeBitetto’s signing in order to ensure valid data and prevent tampering as suggested by DeBitetto.
wherein the neural network comprises a Convolutional Neural Network (CNN), [See Shen at p. 5, left column e.g. “Convolutional Neural Network.” Also see Shen, p. 7, left column, e.g. “We use convolutional neural network (CNN).”]
Shen does not expressly disclose: wherein one or more additional security layers are to be added to the CNN for high-level feature identification However, this is taught by Mun [See Mun, pp. 1-2, e.g. “CNN Based Watermarking … Training comprises three stages starting from a CNN with random weights. This three stages are repeated until the watermark that CNN embedded is correctly identified after the attack.”]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shen’s CNN with Mun’s watermarking CNN in order to identify and protect media content as suggested by Mun (see p. 1, left column).
… wherein, in response to non-recognition of the image [data], the image [data] is to be designated as unreliable. [See Shen, p. 511, left column, section 2.4, e.g. “Thus, in an attack scenario, indicative features from majority of honest users will exhibit a similar distribution while those from malicious users will exhibit an anomalous distribution.”] 
Shen does not expressly disclose: wherein the one or more additional security layers are to be applied to an image to determine whether the image is recognized, …  However, Mun teaches the use of a watermark and watermark detector to identify/recognize an image based upon recognition of a watermark. [See Mun, p. 1, top left, e.g. “Watermarking is used to identify and protect ownership of copyrighted media content, by embedding invisible data into the original content.” Also see p. 3, top left, e.g. “If the probability of 0 as a result of the softmax layer is larger than 0.5, the message of the block is decided to 0.”] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shen’s recognition of anomalous data with Mun’s watermarking of images in order to identify and protect media content as suggested by Mun.

Claim 7
Shen teaches:
The apparatus of claim 1, comprising authentication logic circuitry to authenticate the second training dataset based at least in part on one or more of: the determination of whether the second training dataset is correctly signed or a determination of whether the second training dataset is from an authorized originator or source. [Shen at 514, Right Column “Identifying Malicious Users” section notes that after detecting a difference in training set data, the data can be authenticated by identifying the malicious users that the data originated from. Because these malicious or adversarial users cause an undesirable negative impact on the training result (Shen at Abstract), data from them is not “from an authorized originator/source” (instant application ¶ 134)]
Claim 10
Shen teaches:
The apparatus of claim 1, wherein a processor comprises the logic circuitry. [Shen at p. 515, Left Column, First Paragraph teaches that the use of a processor comprising the logic].
Claim 12
Shen teaches:
The apparatus of claim 10, wherein the processor comprises one or more processor cores. [Shen at p. 515, Left Column, First Paragraph teaches that the use of a processor (the Intel E5-2660). The E5-2660 comprises 10 cores. See Intel® Xeon® Processor E5-1600/E5-2600/E5-4600 v2 Product Families Datasheet, March 2014, p. 12.]
Claim 13
Shen teaches:
The apparatus of claim 1, wherein one or more of: a processor, the logic circuitry, and memory are on a single integrated circuit die. [Shen at p. 515, Left Column, First Paragraph teaches that the use of a processor (the Intel E5-2660). The E5-2660 is on a single integrated circuit die. See Intel® Xeon® Processor E5-1600/E5-2600/E5-4600 v2 Product Families Datasheet, March 2014, p. 13, Second Paragraph]
Claim 26
26. A method comprising: [See Shen, Fig. 2 at the top of p. 511, broadly depicting a method.]
All further limitations of claim 26 have been addressed in the above rejection of claim 1.
Claim 30
30. One or more non-transitory computer-readable media comprising one or more instructions that when executed on a processor configure the processor to perform one or more operations to: [See Shen, top left on p. 515, e.g. “We perform our experiments on a server running on Ubuntu Trusty (Ubuntu 14.04.3 LTS), equipped with 40 CPUs E5-2660 v3 each having a processor speed of 2.6GHz and 64 GB RAM.”]
All further limitations of claim 30 have been addressed in the above rejection of claim 1.
Claim 35
Shen does not expressly disclose: The apparatus of claim 1, wherein authentication of the second training dataset is to be performed based at least in part on the determination of whether the second training dataset is correctly signed using a security credential. However, this is taught by DeBitetto [See DeBitetto, ¶ 0054, e.g. “The MC 606 can further authenticate (e.g., using signed messages from other trusted manufacturers) messages from other systems to ensure that they are valid and represent the environment around the car. Such an authentication can prevent tampering from hostile actors.” Here, signed messages act as security credentials.]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shen’s datasets with DeBitetto’s authentication in order to prevent tampering from hostile actors as suggested by DeBitetto.

Claims 3, 9, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of  DeBitetto and Mun as applied above, and further in view of “Robust Chinese Traffic Sign Detection and Recognition with Deep Convolutional Neural Network” to Qian et al. (hereinafter “Qian”).
Claim 3
Shen teaches:
The apparatus of claim 1, wherein the one or more characteristics comprise one or more of: pixel luminance, result of spectral analysis of input image(s), video and/or audio stream(s), pixel color content, and pixel color depth. [Shen at 513, Right Column, § 4.2 “Dataset” teaches that pixels of an image in a dataset can be transformed into “features.” Shen at 512, Right Column, § 4.1 “Dataset” teaches that pixel color content of an image in a dataset can be transformed into “features.” Shen analyzes these features for “indicative features” (the characteristics). Shen at 514, Right Column, “Identifying Indicative Features”]. Qian also teaches the use of characteristics including the result of spectral analysis of input images. See Qian, at least p. 793, right column, e.g. “In our system, an input RGB image is first converted into a set of binary images by applying a set of pre-set thresholds for each of the R, G and B channels. The motivation for generating multiple binary images from multiple channels is to compensate for the large illumination variability.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shen’s characteristic features with Qian’s spectral analysis in order to provide illumination compensation in object detection in images as suggested by Qian (see at least pp. 791 and 793).
Claim 9
Shen teaches submission of both a first a second dataset to the apparatus for processing. Shen does not expressly teach wherein the first training dataset is transmitted to the neural network prior to second training dataset (the ordering of the submission of datasets in Shen is not explicitly documented). 
However Qian, in the same field of endeavor, teaches that a first training dataset is submitted to the apparatus for processing prior to the second training dataset. Qian p. 794, Left Column, § VI.B teaches the first training dataset (the GTSRB pre-training dataset) is submitted for processing prior to the second training dataset (the fine-tune dataset on p. 794, Right Column, § VI.C). Qian further teaches that when training a neural network for autonomous driving, it is desirable to start off with a predefined set of traffic signs as the first dataset, and then fine-tune with additional user collected datasets. Qian at Abstract, p. 794, Right Column, § VI.C. Shen acknowledges the need for training with such user collected data, noting it is needed to generate more accurate models. Shen at Abstract. Shen also teaches the use of the same predefined first training dataset as Qian (the GTSRB). Compare Qian p. 794, Left Column, § VI.B with Shen p. 513, Right Column, “Dataset” section. 
Therefore, it would have been obvious to a person of skill in the art at the time of filing to submit the first training dataset of Shen for processing prior to the second training dataset, because submission of a predefined first training set (such as the GTSRB used as the first training dataset by both Qian and Shen) before a user collected dataset was a known technique to improve similar devices (the neural network training apparatus for autonomous driving of Qian and Shen) in the same way.
Claim 27
In regard to claim 27, parent claim 26 is addressed above. All further limitations have been addressed in the above rejection of claim 3.
Claim 31
In regard to claim 31, parent claim 30 is addressed above. All further limitations have been addressed in the above rejection of claim 3.

Claims 4-6, 28-29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of  DeBitetto and Mun as applied above, and further in view of U.S. Patent Application Publication 2011/0153944 by Kursawe (hereinafter “Kursawe”).
Claim 4
Shen teaches:
The apparatus of claim 1, comprising hash logic circuitry to generate a first hash value for the first training dataset based at least in part on the one or more characteristics of the first training dataset and … [Shen teaches this at p. 513, Section 4.2, “Dataset”. The GTSRB is the first training dataset, and the pixels (characteristics) originally represented by an RGB value are processed by a hash function to generate a single floating point value from the compound RGB values a in order to create the “feature” value for that pixel.]
Shen does not expressly disclose: to generate a second hash value for the second training dataset based at least in part on the one or more characteristics of the second training dataset. However, Kursawe teaches this. [See Kursawe, ¶ 0059, e.g. “For example, authentication trees, also known as hash trees or Merkle trees, are trees of hashes in which the leaves are hashes of datasets.”] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shen’s datasets with Kursawe’s hash trees in order to authenticate a dataset as suggested by Kursawe.
Claim 5
Shen teaches:
The apparatus of claim 4, wherein the logic circuitry is to detect the difference between the first training dataset and the second training dataset based at least in part on a comparison of the first hash value and the second hash value. [Shen at p. 514, Right Column, “Identifying Indicative Features”: as discussed above, the first training data set is the GTSRB, the second training data set is the poisoned data set from a malicious user, the hash values of the RGB pixels are features which are compared, and the difference is detected based on a difference in those features]
Claim 6
Shen teaches:
The apparatus of claim 4, wherein the one or more characteristics of the first training dataset or the second training dataset each comprise one or more of: pixel color content, pixel color depth, pixel luminance, result of spectral analysis of input image(s), or video and/or audio stream(s). [Shen teaches this at p. 513, Section 4.2, “Dataset”. Pixels originally represented by an RGB pixel color content value are projected into a single floating point value in order to create the “feature” (characteristic) value for that pixel.]
Claims 28-29
In regard to claims 28-29, parent claim 26 is addressed above. All further limitations have been addressed in the above rejections of claims 4-5, respectively.
Claims 32-33
In regard to claims 32-33, parent claim 30 is addressed above. All further limitations have been addressed in the above rejections of claims 4-5, respectively.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Shen in view of  DeBitetto and Mun as applied above, and further in view of “Performance Analysis of GPU-based Convolutional Neural Networks” to Li et al. (hereinafter “Li”).
Claim 11
Shen at p. 515, Left Column, First Paragraph teaches the use of a processor. Shen does not teach that the processor is a Graphics Processing Unit (GPU) having one or more graphics processing cores. 
However, Li, in the same field of endeavor, teaches that the processor can be a GPU having one or more cores. Li p. 67, Right Column, First Full Paragraph (accelerating training using GPUs), p. 69, Left Column, First Two Paragraphs (using a multi-core GPU). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the apparatus of Shen to use a GPU as the processor in order to accelerate the training process of neural networks such as the CNN used by Shen. Li p. 67, Right Column, First Full Paragraph.

Claim 34 is rejected under 35 U.S.C. § 103 as being unpatentable over Shen in view of  DeBitetto and Mun as applied above, and further in view of U.S. Patent Application Publication 2009/0169074 by Avinash et al. (“Avinash”).
Claim 34
Shen does not expressly disclose: The apparatus of claim 1, wherein [ a] security credential comprises a biometric credential. However, this is taught by Avinash [See Avinash, ¶ 0020, e.g. “The process of determining authorization status (block 105) can be done in any one of the known ways of authenticating the authorization for a given dataset including password-protected access and biometric based access.”] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Shen’s apparatus with Avinash’s credential in order to limit data access according to authorized users as essentially suggested by Avinash (see Avinash, ¶ 0019).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121